Citation Nr: 1103820	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York (RO), 
in which the increased rating sought on appeal was denied.  In 
October 2010, the Veteran testified before the undersigned during 
a videoconference hearing from the RO.  As described in greater 
detail below, the TDIU claim has been determined to part of this 
appeal.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the evidence reflects that a remand is needed for 
proper adjudication of this claim.  The record shows that the 
Veteran was afforded VA examinations in February 2008 and 
February 2010 in conjunction with claim.  The findings contained 
in these examination reports, however, are not sufficient for VA 
rating purposes.  While both VA examiners noted the Veteran 
complained of radiating pain down his legs, and the February 2010 
VA examiner associated the radiculopathic pain with the Veteran's 
lumbar spine disability, neither of the VA examiners discussed 
the severity of symptomatology pursuant to the VA criteria for 
evaluating neurologic disorders.

The degree of severity of the bilateral radiculopathy is also 
unclear from a review of the Veteran's VA treatment records.  It 
is noted in a February 2009 VA treatment record that the Veteran 
has "severe" pain in his lower extremities, more so on the left 
than on the right, and there was also a finding of "severe left 
S1 radiculopathy".  A July 2009 VA nerve study, however, shows 
that the objective medical findings did not agree with the 
Veteran's subjective complaints.  An electromyography (EMG) study 
was recommended at that time, but there is no indication that one 
was performed.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 
(2007) (VA's duty to assist includes taking reasonable steps to 
obtain information requested by a medical examiner).  

To ensure that the record reflects the current severity of the 
Veteran's entire lumbar spine disability, a thorough VA 
neurological examination is needed to evaluate the severity of 
the Veteran's lumbar spine disability and any associated 
neurologic disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

Furthermore, the RO should also consider whether entitlement to 
TDIU is warranted during the appeal of a higher rating for lumbar 
spine disability.  A claim for entitlement to TDIU was previously 
denied in an apparently unappealed June 2009 rating decision.  
However, the Veteran's February 2010 VA examination report 
indicates that he is retired from factory work on account of 
"[m]edical (physical problem)."  A request for TDIU is not a 
separate claim for benefits, but it is part of the adjudication 
of a claim for increased compensation.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  The Board thus finds that this appeal 
includes a TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
neurological examination, with an examiner 
who has reviewed his claims file in 
conjunction with the examination.  All 
necessary tests and studies, specifically 
to include an EMG, should be conducted.  
The examiner should conduct range of motion 
studies and comment on the presence and 
extent of any painful motion, functional loss 
due to pain, excess fatigability, weakness, 
additional disability during flare-ups, and 
ankylosis.  The frequency and duration of any 
incapacitating episodes (doctor-prescribed 
bedrest) should be described.  The examiner 
must fully describe the symptoms and severity 
of any lower extremity 
radiculopathy/neuropathy.  Finally, the 
extent of the Veteran's lumbar spine 
disability and any related 
radiculopathy/neuropathy on his ability to 
secure and follow a substantially 
gainful occupation must be described.  The 
examiner should set forth all pertinent 
findings, along with the complete rationale 
for the conclusions reached.  

2.  The Veteran's increased rating and TDIU 
claims must next be readjudicated, with full 
consideration given to whether separate 
ratings are warranted for 
radiculopathy/neuropathy of the lower 
extremities.  If any determination is less 
than fully favorable to the Veteran, he and 
his representative must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond before this case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


